             Case 2:10-cr-00069-RAJ Document 71 Filed 07/29/20 Page 1 of 1




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                      UNITED STATES DISTRICT COURT FOR THE
 7                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                       NO. CR10-069 RAJ
10                        Plaintiff
11                   v.                               ORDER GRANTING UNITED STATES’
                                                      MOTION TO FILE A BRIEF IN EXCESS
12    DONDANOVA DOMINIQUE LEWIS,
                                                      OF TWELVE PAGES
13                        Defendant.
14
15        The Court, having reviewed the Motion of the United States to File a Brief in

16 Excess of Twelve Pages, and finding good cause hereby states:
17       IT IS HEREBY ORDERED that the Motion (Dkt. #69) is GRANTED. The

18 United States may file its Response to Defendant Dondanova Lewis’ Motion for
19 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not exceed 14
20 pages in length.
21        DATED this 29th day of July, 2020.

22
23
                                                   A
24                                                 The Honorable Richard A. Jones
                                                   United States District Judge
25
26
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                       SEATTLE, WASHINGTON 98101
     United States v. Lewis - CR10-069 RAJ - 1                               (206) 553-7970
